Citation Nr: 1704705	
Decision Date: 02/16/17    Archive Date: 02/24/17

DOCKET NO.  10-27 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to a higher initial rating for right hip arthritis with limitation of flexion, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased rating for right knee instability.

3.  Entitlement to an increased rating for lumbar strain with degenerative disc disease.

4.  Entitlement to an increased rating for a left knee strain with degenerative joint disease, currently evaluated as 10 percent disabling.

5.  Entitlement to an increased rating for right knee degenerative joint disease with limitation of flexion.

6.  Entitlement to an increased rating for right knee degenerative joint disease with limitation of extension.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Matthew Schlickenmaier, Associate Counsel


INTRODUCTION

The Veteran had active duty service in the U.S. Air Force from September 1971 to April 1973.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

The Board notes that in May 2016, the RO granted a separate compensable rating for right hip arthritis with limitation of adduction.  As discussed below, the representative has indicated that the Veteran is only appealing the issues involving limited flexion of right hip arthritis and left knee strain.  If the Veteran wishes to appeal the current evaluation for right hip limitation of adduction, he is advised that he has one year from the date of the letter notifying him of the May 2016 rating decision to initiate an appeal and that VA will only accept a VA Form 21-0958, Notice of Disagreement.  38 C.F.R. § 20.201 (2016).

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into account the existence of these electronic records.

The issues of entitlement to a higher initial rating for right hip arthritis with limitation of flexion and an increased rating for a left knee strain with degenerative joint disease are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

In June 2016, prior to the promulgation of a decision in the appeal, the appellant requested a withdrawal of the substantive appeal as to the issues of entitlement to increased ratings for right knee instability, lumbar strain with degenerative disc disease, right knee degenerative joint disease with limitation of flexion, and right knee degenerative joint disease with limitation of extension.


CONCLUSION OF LAW

The criteria for withdrawal of the Veteran's substantive appeal as to the issues of entitlement to increased ratings for right knee instability, lumbar strain with degenerative disc disease, right knee degenerative joint disease with limitation of flexion, and right knee degenerative joint disease with limitation of extension have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  They must include the name of the veteran, the name of the claimant or appellant if other than the veteran (e.g., a veteran's survivor, a guardian, or a fiduciary appointed to receive VA benefits on an individual's behalf), the applicable Department of Veterans Affairs file number, and a statement that the appeal is withdrawn.  If the appeal involves multiple issues, the withdrawal must specify that the appeal is withdrawn in its entirety, or list the issue(s) withdrawn from the appeal.  38 C.F.R. § 20.204(b)(1).

In this case, in June 2010, the Veteran perfected an appeal as to all issues listed above by timely submission of a VA Form 9.  A supplemental statement of the case addressing the same issues was subsequently issued in May 2016.  In June 2016, the Veteran submitted a correspondence indicating that he had read the supplemental statement of the case but was only appealing the issues of entitlement to increased ratings for the right hip and left knee.  The Veteran also printed and signed his name, and included his claims file number.  As such, he has indicated that he wishes to withdraw the substantive appeal as to the issues of entitlement to increased ratings for right knee instability, lumbar strain with degenerative disc disease, right knee degenerative joint disease with limitation of flexion, and right knee degenerative joint disease with limitation of extension.  An August 2016 statement from the Veteran's representative confirms that the Veteran intends to only appeal the issues of entitlement to increased ratings for limited flexion of right hip arthritis and left knee strain.  Hence, in the present case, the Board finds that the appellant has withdrawn the substantive appeal as to the issues of entitlement to increased ratings for right knee instability, lumbar strain with degenerative disc disease, right knee degenerative joint disease with limitation of flexion, and right knee degenerative joint disease with limitation of extension and that there remain no allegations of errors of fact or law for appellate consideration.  38 C.F.R. § 20.204.  Accordingly, the Board does not have jurisdiction to review the appeal and those issues are dismissed.




ORDER

The appeal as to the issues of entitlement to increased ratings for right knee instability, lumbar strain with degenerative disc disease, right knee degenerative joint disease with limitation of flexion, and right knee degenerative joint disease with limitation of extension are dismissed.


REMAND

Regarding the left knee, as an initial matter, the Board notes that although the claim for an increased rating for the left knee was received on July 7, 2008, within one year of the July 18, 2007 rating decision granting service connection for left knee strain with degenerative joint disease, and although the Veteran's correspondence expressed disagreement with the initially assigned 10 percent evaluation, the claim contained no wording that could reasonably be construed as a desire for appellate review, as required by the applicable regulation defining a notice of disagreement in effect at that time.  38 C.F.R. § 20.201 (2014).  Nor was any new and material evidence received within this time frame.  See 38 C.F.R. § 3.156(b).  Accordingly, the appeal as to this issue has appropriately been characterized as an increased rating claim.

In June 2016 correspondence, the Veteran argues that his most recent May 2016 hip and knee examinations are inadequate.  The Board agrees.  Initially, the Board notes that the examiner indicated that he did not review the claims file or any other records prior to his examinations of the Veteran's knees and hips.  Further, as to the left knee, while the examiner noted that the left knee exhibited instability, he later found that stability tests were normal.  Similarly, although he initially noted that there was no pain on weight bearing, he later suggested there was pain with walking.  While he also noted a diagnosis of left knee arthritis, he later indicated that degenerative or traumatic arthritis had not been documented.  As to the right hip, while the examiner initially noted that there was no pain on weight bearing, he later found that there was interference with standing and locomotion.  In neither examination did the examiner provide additional information to resolve these apparent inconsistencies.  Accordingly, new examinations are required.

In addition, the Board notes that the Court has held that 38 C.F.R. § 4.59 (2016) requires that an adequate VA examination of the joints must include joint testing for pain on both active and passive motion, and in weight-bearing and nonweight-bearing.  Correia v. McDonald, 28 Vet. App. 158 (2016).  On remand, both examinations should comply with these requirements.

Finally, the record shows that additional evidence pertinent to the left knee and right hips claims, to include treatment records from Roseville Orthopedic and the VA Northern California Health Care System, was associated with the claims file after issuance of the May 2016 supplemental statement of the case but prior to transfer of the appeal to the Board.  Although relevant to the appeal, no supplemental statement of the case has been issued.  See 38 C.F.R. §§ 19.31, 19.37 (2016).  On remand this evidence must be considered in the first instance by the AOJ.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran must be afforded VA examinations to evaluate the current severity of his right hip arthritis and left knee strain with degenerative joint disease.  The electronic claims folders should be made available to the examiner for review in conjunction with the examination and the examiner should acknowledge such review in the examination report.  Any indicated studies should be performed.

The examinations should be conducted in accordance with the current disability benefits questionnaires or examination worksheets applicable to the hips and knees.

The examiner should fully describe and distinguish any impairment arising from pain on active motion, passive motion, in weight-bearing, and in nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  The rationale for all opinions expressed must be provided.

The examiner should also fully describe any left knee instability and clarify any diagnosis of left knee arthritis.

2.  After completion of the above, readjudicate the claims.  If any benefit requested on appeal is not granted to the Veteran's satisfaction, the appellant and his representative should be furnished a supplemental statement of the case, which addresses all of the evidence obtained after the issuance of the last supplemental statement of the case, and provided an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


